United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10395
                        Conference Calendar



RONNY OSBIN CUMMINGS,

                                      Petitioner-Appellant,

versus

L.E. FLEMING, Warden, Federal Medical Center-Fort Worth,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-00270
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Ronny Cummings, federal prisoner # 24611-034, convicted of

carjacking, appeals the district court’s dismissal of his 28

U.S.C. § 2241 petition for failing to satisfy the requirements of

28 U.S.C. § 2255's savings clause.    Cummings argues that his

sentence under 18 U.S.C. § 2119(2) violated the Supreme Court

decision in Jones v. United States, 526 U.S. 227, 251-52 (1999),

because his indictment failed to allege that serious bodily

injury resulted during his offense.    He states that he should be

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10395
                                  -2-

allowed to file the claim in a 28 U.S.C. § 2241 petition because

28 U.S.C. § 2255 is ineffective to test the legality of his

detention.

     Cummings has not shown that he was convicted of an offense

which is now nonexistent based upon a retroactively applicable

Supreme Court decision.     See Jeffers v. Chandler, 253 F.3d 827,

831 (5th Cir. 2001); Reyes-Requena v. United States, 243 F.3d

893, 904 (5th Cir. 2001).    Jones has no effect on whether the

facts of Cummings’s case support his conviction for carjacking

during which serious bodily injury resulted.       See Wesson v. U.S.

Penitentiary, Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002),

cert. denied, 123 S. Ct. 1374 (2003).       Cummings has not met the

requirements to file his claim in a 28 U.S.C. § 2241 petition.

     AFFIRMED.